UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-1092



AHMAD A.M. HALIM, personally, Mohammad Halim,
Sharif Halim and Dahlia Halim, by and through
their father and next friend Ahmad A.M. Halim,

                                              Plaintiff - Appellant,

          versus


KENNETH S. APFEL, Commissioner of Social Security,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Newport News. Robert G. Doumar, Senior Dis-
trict Judge. (CA-98-132-4)


Submitted:   May 11, 2000                     Decided:   May 16, 2000


Before MURNAGHAN, LUTTIG, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ahmad A.M. Halim, Appellant Pro Se. Anita K. Henry, OFFICE OF THE
UNITED STATES ATTORNEY, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Ahmad A.M. Halim appeals the district court’s order adopting

the magistrate judge’s report and recommendation and finding that

the Commissioner’s decision was supported by substantial evidence.

We have reviewed the record and the district court’s opinion and

find no reversible error.    Accordingly, we affirm on the reasoning

of the district court.    See Halim v. Apfel, No. CA-98-132-4 (E.D.

Va. Dec. 17, 1999).*     We dispense with oral argument because the

facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                           AFFIRMED




     *
       Although the district court’s order is marked as “filed” on
December 16, 1999, the district court’s records show that it was
entered on the docket sheet on December 17, 1999.      Pursuant to
Rules 58 and 79(a) of the Federal Rules of Civil Procedure, it is
the date the order was entered on the docket sheet that we take as
the effective date of the district court’s decision. See Wilson v.
Murray, 806 F.2d 1232, 1234-35 (4th Cir. 1986).


                                  2